     Case: 4:21-cv-00345-RWS Doc. #: 6 Filed: 05/28/21 Page: 1 of 3 PageID #: 26




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

    EDISON C. HESTER,                            )
                                                 )
                 Plaintiff,                      )
                                                 )
           v.                                    )          Case No. 4:21-CV-345-RWS
                                                 )
    ST. LOUIS METROPOLITAN POLICE                )
    DEPARTMENT, et al.,                          )
                                                 )
                 Defendants.                     )

                    MEMORANDUM AND ORDER TO SHOW CAUSE

        This matter is before the Court on self-represented Plaintiff Edison C. Hester’s motion to

proceed in forma pauperis in this civil action brought pursuant to 42 U.S.C. § 1983. Based on the

financial information contained in Hester’s motion, the Court will grant him leave to proceed

without payment of the filing fee. Also, the Court will direct Hester to show cause why this action

should not be dismissed as time barred.

        Hester alleges that he was charged on November 5, 2010 in the Circuit Court of St. Louis

City with nine counts of felony second degree burglary, four counts of felony stealing, one count

of felony stealing of a motor vehicle, one count of felony first degree property damage, two counts

of misdemeanor second degree property damOage, and two counts of misdemeanor stealing.1 He

states this prosecution was later dismissed in his favor. He seeks to sue defendants the St. Louis

Metropolitan Police Department and Officers John Does Nos. 1 and 2 under 42 U.S.C. § 1983 for




1
  Plaintiff cites this case as Missouri v. Hester, Case No. 1022-CR05232-01 (St. Louis City Cir.
Ct. 2010). The Court could not find this case on Case.net, Missouri’s online case management
system.
  Case: 4:21-cv-00345-RWS Doc. #: 6 Filed: 05/28/21 Page: 2 of 3 PageID #: 27




violations of his constitutional rights, including false arrest, false imprisonment, and malicious

prosecution arising out of this arrest.

       There is no statute of limitations contained within 42 U.S.C. § 1983; however, the United

States Supreme Court “has held that § 1983 claims accruing within a particular state should be

governed by that state’s statute of limitations governing personal-injury claims.” Walker v.

Barrett, 650 F.3d 1198, 1205 (8th Cir. 2011). Thus, for cases arising in Missouri, the five-year

statute of limitations for personal injury actions found in Mo. Rev. Stat. § 516.120(4) applies to §

1983 actions. Sulik v. Taney Cty., Mo., 393 F.3d 765, 767 (8th Cir. 2005). While the statute of

limitations is an affirmative defense, a district court may properly dismiss an in forma pauperis

complaint under 28 U.S.C. § 1915 when it is apparent the statute of limitations has expired. Myers

v. Vogal, 960 F.2d 750, 751 (8th Cir. 1992).

       In Wallace v. Kato, the Supreme Court held that “the statute of limitations upon a § 1983

claim seeking damages for a false arrest in violation of the Fourth Amendment, where the arrest is

followed by criminal proceedings, begins to run at the time the claimant is detained pursuant to

legal process.” Wallace v. Kato, 549 U.S. 384, 397 (2007) (“We conclude that the statute of

limitations on petitioner’s § 1983 claim commenced to run when he appeared before the examining

magistrate and was bound over for trial.”). Based on the allegations in Hester’s complaint, his

constitutional claims arose on the date of his arrest, November 5, 2010. The five-year statute of

limitations for bringing § 1983 claims arising out of this arrest expired on November 5, 2015.

Hester did not file this § 1983 action until March 18, 2021, more than five years after the statute

of limitations had run on his claims. Hester has made no argument that any tolling of the statute

of limitations applies to his case. As a result, the Court will order him to show cause why this

action should not be dismissed as time barred.



                                                 2
  Case: 4:21-cv-00345-RWS Doc. #: 6 Filed: 05/28/21 Page: 3 of 3 PageID #: 28




       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff Edison Hester’s motion for leave to proceed in

forma pauperis, [ECF No. 2], is GRANTED.

       IT IS FURTHER ORDERED that Hester must show cause no later than June 20, 2021,

why this action should not be dismissed as time barred.

       IT IS FURTHER ORDERED that if Hester fails to timely respond to this Memorandum

and Order to Show Cause, his case will be dismissed without any further notice to him.




                                                RODNEY W. SIPPEL
                                                UNITED STATES DISTRICT JUDGE


Dated this 28th day of May, 2021.




                                               3
